                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

CHRISTINE NORTHERN                                                          PLAINTIFF

v.                          CASE NO. 3:18-CV-00153 BSM

MISSISSIPPI COUNTY HOSPITAL SYSTEM et al.                               DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 13th day of January 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
